


110 HR 2107 : To create the Office of Chief Financial

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2107
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To create the Office of Chief Financial
		  Officer of the Government of the Virgin Islands, and for other
		  purposes.
	
	
		1.Chief Financial Officer of
			 the Virgin Islands
			(a)Appointment of
			 Chief Financial Officer
				(1)In
			 generalThe Governor of the Virgin Islands shall appoint a Chief
			 Financial Officer, with the advice and consent of the Legislature of the Virgin
			 Islands, from the names on the list required under section 2(d). If the
			 Governor has nominated a person for Chief Financial Officer but the Legislature
			 of the Virgin Islands has not confirmed a nominee within 90 days after
			 receiving the list pursuant to section 2(d), the Governor shall appoint from
			 such list a Chief Financial Officer on an acting basis until the Legislature
			 consents to a Chief Financial Officer.
				(2)Acting Chief
			 Financial OfficerIf a Chief
			 Financial Officer has not been appointed under paragraph (1) within 180 days
			 after the date of the enactment of this Act, the Virgin Islands Chief Financial
			 Officer Search Commission, by majority vote, shall appoint from the names on
			 the list submitted under section 2(d), an Acting Chief Financial Officer to
			 serve in that capacity until a Chief Financial Officer is appointed under the
			 first sentence of paragraph (1). In either case, if the Acting Chief Financial
			 Officer serves in an acting capacity for 180 consecutive days, without further
			 action the Acting Chief Financial Officer shall become the Chief Financial
			 Officer.
				(b)Transfer of
			 functions
				(1)In
			 generalUpon the appointment of a Chief Financial Officer under
			 subsection (a), the functions of the Director of the Office of Management and
			 Budget established under the laws of the Virgin Islands shall be transferred to
			 the Chief Financial Officer. All employees of the Office of Management and
			 Budget become employees of the Office of the Chief Financial Officer.
				(2)Documents
			 providedThe heads of each department of the Government of the
			 Virgin Islands, in particular the head of the Department of Finance of the
			 Virgin Islands and the head of the Internal Revenue Bureau of the Virgin
			 Islands shall provide all documents and information under the jurisdiction of
			 that head that the Chief Financial Officer considers required to carry out his
			 or her functions to the Chief Financial Officer.
				(c)Duties of Chief
			 Financial OfficerThe duties of the Chief Financial Officer shall
			 include the following:
				(1)Assume the
			 functions and authority of the office of the Office of Management and Budget
			 established under the laws of the Virgin Islands as transferred under
			 subsection (b).
				(2)Develop a report on the financial status of
			 the Government of the Virgin Islands not later than 6 months after appointment
			 and quarterly thereafter. Such reports shall be available to the public and
			 shall be submitted to—
					(A)the Governor of
			 the Virgin Islands;
					(B)the legislature of the Virgin
			 Islands;
					(C)the Committee on
			 Natural Resources in the House of Representatives; and
					(D)the Committee on
			 Energy and Natural Resources in the Senate.
					(3)Each year certify
			 spending limits of the annual budget and whether or not the annual budget is
			 balanced.
				(4)Monitor operations of budget for compliance
			 with spending limits, appropriations, and laws, and, in consultation with the
			 Governor, direct adjustments where necessary.
				(5)Develop standards
			 for financial management, including inventory and contracting, for the
			 government of the Virgin Islands in general and for each agency in conjunction
			 with the agency head.
				(6)Oversee all aspects
			 of the implementation of the financial management system provided pursuant to
			 section 3 to ensure the coordination, transparency, and networking of all
			 agencies' financial, personnel, and budget functions.
				(7)Provide technical
			 staff to the Governor and legislature of the Virgin Islands for development of
			 a deficit reduction and financial recovery plan.
				(d)Deputy Chief
			 Financial OfficerUntil the date that is 5 years after the date
			 of the enactment of this Act, the position of the Director of the Office of
			 Management and Budget of the Virgin Islands shall—
				(1)have the duties,
			 salary (as specified in subsection (f)(3)), and other conditions of the Deputy
			 Chief Financial Officer in lieu of the duties, salary, and other conditions of
			 the Director of the Office of Management and Budget of the Virgin Islands as
			 such functions existed before the appointment of the Chief Financial Officer;
			 and
				(2)assist the Chief
			 Financial Officer in carrying out the duties of the Chief Financial
			 Officer.
				(e)Conditions
			 related to Chief Financial Officer
				(1)TermThe Chief Financial Officer shall be
			 appointed for a term of 5 years or until the adoption and ratification of a
			 Constitution by the Virgin Islands, whichever occurs first.
				(2)RemovalThe
			 Chief Financial Officer shall not be removed except for cause. An Acting Chief
			 Financial Officer may be removed for cause or by a Chief Financial Officer
			 appointed with the advice and consent of the Legislature of the Virgin
			 Islands.
				(3)ReplacementIf
			 the Chief Financial Officer is unable to continue acting in that capacity due
			 to removal, illness, death, or otherwise, another Chief Financial Officer shall
			 be selected in accordance with subsection (a).
				(4)SalaryThe Chief Financial Officer shall be paid
			 at a salary to be determined by the Governor of the Virgin Islands, except such
			 rate may not be less than the highest rate of pay for a cabinet officer of the
			 Government of the Virgin Islands or a Chief Financial Officer serving in any
			 government or semi autonomous agency.
				(f)Conditions
			 related to Deputy Chief Financial Officer
				(1)Term;
			 RemovalThe Deputy Chief Financial Officer shall serve at the
			 pleasure of the Chief Financial Officer.
				(2)ReplacementIf the Deputy Chief Financial Officer is
			 unable to continue acting in that capacity due to removal, illness, death, or
			 otherwise, another person shall be selected by the Governor of the Virgin
			 Islands to serve as Deputy Chief Financial Officer.
				(3)SalaryThe
			 Deputy Chief Financial Officer shall be paid at a salary to be determined by
			 the Chief Financial Officer, except such rate may not be less than the rate of
			 pay of the Director of the Office of Management and Budget.
				(g)Resumption of
			 functionsOn the date that is
			 5 years after the date of the enactment of this Act or upon the adoption and
			 ratification of a Constitution by the Virgin Islands, whichever occurs first,
			 the functions of the Chief Financial Officer shall be transferred to the
			 Director of the Office of Management and Budget of the Virgin Islands.
			(h)SunsetThis
			 section shall cease to have effect after the date that is 5 years after the
			 date of the enactment of this Act.
			2.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established a commission to be known as the Virgin Islands Chief
			 Financial Officer Search Commission.
			(b)Duty of
			 CommissionThe Commission
			 shall recommend to the Governor not less than 3 candidates for nomination as
			 Chief Financial Officer of the Virgin Islands. Each candidate must have
			 demonstrated ability in general management of, knowledge of, and extensive
			 practical experience at the highest levels of financial management in
			 governmental or business entities and experience in the development,
			 implementation, and operation of financial management systems. Candidates shall
			 not have served in a policy making or unclassified position of the Government
			 of the Virgin Islands in the 10 years immediately preceding appointment as
			 Chief Financial Officer.
			(c)Membership
				(1)Number and
			 appointmentThe Commission shall be composed of 9 members
			 appointed not later than 30 days after the date of the enactment of this Act.
			 Persons appointed as members must have recognized business, government, or
			 financial expertise and experience, and shall be appointed as follows:
					(A)1 individual
			 appointed by the Governor of the Virgin Islands.
					(B)1 individual
			 appointed by the President of the Legislature of the Virgin Islands.
					(C)1 individual, who
			 is an employee of the Government of the Virgin Islands, appointed by the
			 Central Labor Council of the Virgin Islands.
					(D)1 individual
			 appointed by the Chamber of Commerce of St. Thomas-St. John.
					(E)1 individual
			 appointed by the Chamber of Commerce of St. Croix.
					(F)1 individual
			 appointed by the President of the University of the Virgin Islands.
					(G)1 individual
			 appointed by the Chief Judge of the Virgin Islands Supreme Court.
					(H)1 individual, who
			 is a resident of St. John, jointly appointed by the At-Large Member of the
			 Legislature of the Virgin Islands and the St. John administrator.
					(I)1 individual appointed by the Advocates for
			 the Preservation of the Retirement System.
					(2)Terms
					(A)In
			 generalEach member shall be appointed for the life of the
			 Commission.
					(B)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made. Any member appointed to fill a vacancy shall be appointed
			 for the remainder of that term.
					(3)Basic
			 payMembers shall serve without pay.
				(4)QuorumFive
			 members of the Commission shall constitute a quorum.
				(5)Chairperson
					(A)In
			 generalThe Chairperson of the Commission shall be determined by
			 a majority vote of the members of the Commission.
					(B)Chairperson pro
			 temUntil the Commission elects a Chairperson under subparagraph
			 (A), the Chairperson pro tem shall be the individual appointed under paragraph
			 (1)(G).
					(6)Meetings
					(A)In
			 generalThe Commission shall meet at the call of the Chairperson
			 or the Chairperson pro tem.
					(B)Initial
			 meetingNot later than 15 days after all members have been
			 appointed under this subsection, the Commission shall have its initial meeting
			 at the call of the Chairperson pro tem.
					(7)Government
			 employmentMembers may not be current government employees,
			 except for the member appointed under paragraph (1)(C).
				(d)Report;
			 recommendationsThe Commission shall transmit a report to the
			 Governor and the Natural Resources Committee of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate not later than
			 60 days after its first meeting. The report shall name the Commission’s
			 recommendations for candidates for nomination as Chief Financial Officer of the
			 Virgin Islands.
			(e)TerminationThe
			 Commission shall terminate 210 days after its first meeting.
			3.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)Chief Financial
			 OfficerIn sections 1 and 2, the term Chief Financial
			 Officer means a Chief Financial Officer or Acting Chief Financial
			 Officer, as the case may be, appointed under section 1(a).
			(2)CommissionThe
			 term Commission means the Virgin Islands Chief Financial Officer
			 Search Commission established pursuant to section 2.
			(3)GovernorThe
			 term Governor means the Governor of the Virgin Islands.
			(4)Removal for
			 causeThe term removal for cause means removal based
			 upon misconduct, failure to meet job requirements, or any grounds that a
			 reasonable person would find grounds for discharge.
			4.No
			 Abrogation of PowersNothing
			 in this Act shall be construed to allow the Governor and Legislature of the
			 Virgin Islands to dilute, delegate, or otherwise alter or weaken the powers and
			 authority of the Office of Management and Budget established under the laws of
			 the Virgin Islands.
		
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
